Citation Nr: 1440102	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-37 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral hip disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VA Regional Office (RO) in Seattle, Washington.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Los Angeles, California.  

The Veteran was scheduled for a hearing before a Decision Review Officer, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary.  The evidence shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  An evaluation used in application of such benefits shows that the Veteran reported some of the disorders for which he is seeking service connection.  Therefore, a remand is necessary to obtain the Veteran's SSA records as they are potentially relevant.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for arthritis, back, hip, knee or ankle disabilities since 2009.  After securing the necessary release, obtain these records, including any records from the West Los Angeles VA Medical Center.  

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



